Title: To Thomas Jefferson from Robert Brent, 10 October 1805
From: Brent, Robert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Washington Oct: 10th 1805 
                  
                  I take the liberty of enclosing you a letter from the president of a college in Baltimore
                  I am aware of the delicacy of your situation in giving letters of Introduction, and anticipate your declining it in this case, unless from personal knowledge of the applicant you feel he merits the honor of one and it is your custom to give recommendations on such occasions—
                  Mr. DuBourg, the writer, is a Gentleman of Erudition and of most estimable Character
                  I have the honor to be with much respect & Esteem Dear Sir Your Obt Sert
                  
                     Robert Brent
                     
                  
               